     Case 2:19-cv-00632-JAD-BNW Document 13 Filed 05/10/19 Page 1 of 2



 1   Robert M. Tzall, Esq.
     LAW OFFICES OF ROBERT M. TZALL
 2   1481 Warm Springs Road, Suite 135
     Henderson, Nevada 89014
 3   Telephone: (702) 666-0233
     Email: robert@tzalllegal.com
 4
      Yitzchak Zelman (YZ5857)
 5    701 Cookman Avenue, Suite 300
      Asbury Park, New Jersey 07712
 6
      Telephone: (732)695-3282
 7    Email: yzelman@MarcusZelman.com

 8    Attorneys for Plaintiff Teresa Caserez
 9

10                                UNITED STATES DISTRICT COURT
11                                        DISTRICT OF NEVADA
12    TERESA CASEREZ,                                     Case No. 2:19-cv-00632-JAD-BNW
13                       Plaintiff,                       Stipulation
                                                          STIPULATION andOF
                                                                         Order Dismissing
                                                                            DISMISSAL
14                                                        Case and Denying Motions as Moot
              vs.
15    CREDIT ONE BANK, N.A.,                                     ECF Nos. 2, 4, 13
16                           Defendant.
17

18          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties hereby
19   stipulate to the Plaintiff’s voluntary dismissal of her claims against Defendant CREDIT ONE
20   BANK, N.A. in the above-captioned matter, with prejudice. All parties shall bear their own
21   attorneys’ fees and costs incurred in this action.
22          Dated: May 10, 2019
23                                                  LAW OFFICES OF ROBERT M. TZALL
24                                                  By: /s/ Robert M. Tzall
                                                    Robert M. Tzall, Esq.
25                                                  ATTORNEYS FOR PLAINTIFF
                                                    1481 Warm Springs Road, Suite 135
26                                                  Henderson, Nevada 89014
                                                    Telephone: (702) 666-0233
27                                                  Email: robert@tzalllegal.com
28
     Case 2:19-cv-00632-JAD-BNW Document 13 Filed 05/10/19 Page 2 of 2



 1                                                    MARCUS & ZELMAN, LLC

 2                                                    By: /s/ Yitzchak Zelman_______________
                                                      Yitzchak Zelman (YZ5857)
 3                                                    ATTORNEYS FOR PLAINTIFF
                                                      701 Cookman Avenue, Suite 300
 4                                                    Asbury Park, New Jersey 07712
                                                      Telephone: (732)695-3282
 5                                                    Email: yzelman@MarcusZelman.com
 6                                                    Attorneys for Plaintiff Teresa Caserez
 7
                                                      SNELL & WILMER, L.L.P.
 8
                                                      By: /s/ Michael Paretti______________
 9                                                    Michael Paretti, Esq.
                                                      Nevada Bar No. 13926
10                                                    3883 Howard Hughes Parkway
                                                      Suite 1100
11                                                    Las Vegas, Nevada 89169
12                                                    Attorneys for Defendant Credit One Bank, N.A.
13

14                                                   ORDER
             Based  on the parties'
             IT IS HEREBY           stipulation [ECF No. 13] and good cause appearing, IT IS HEREBY
                               ORDERED:
15
     ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees
16           THAT
     and costs.      pursuantmotions
                 All pending            [ECF Nos.
                              to the parties’  May 2,
                                                   10,4]2019  Stipulation
                                                         are DENIED               The Clerk
                                                                           of Dismissal,
                                                                       as moot.                  of Court
                                                                                            all claims asserted
                                                                                                          is
     directed to CLOSE THIS CASE.
17   against Defendant CREDIT ONE BANK, N.A. in Civil           Action No.____
                                                                            2:19-cv-00632-JAD-BNW,
                                                           _________________________________
                                                                              _ __
                                                                                ____
                                                                                   _______________           are

     dismissed with prejudice; and                         U.S. District Judge  Jennifer
                                                                           dgge Jenn
                                                                                  n iffer A.
                                                                                           A DoDorsey
                                                                                               D
18
                                                           Dated: May 13, 2019
19           THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.

20
             SO ORDERED THIS ________ day of __________, 2019
21

22
                                                                                      ___________
23                                                               HONORABLE JENNIFER A. DORSEY
                                                                 UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                        -2-
